ROBERTSON, Presiding Judge.
This is a divorce case.
After an ore tenus proceeding, the trial court divorced the parties and effectuated a property settlement. The trial court also awarded the wife periodic alimony in the amount of $1500 per month, certain personal property and an attorney’s fee in the amount of $1,000.
The husband appeals, and we affirm.
On appeal the husband contends that the trial court abused its discretion in its award of periodic alimony to the wife.
The law in this area is well settled. The award of alimony, as well as the division of property, is within the sound discretion of the trial court and will not be disturbed on appeal except where such discretion was plainly and palpably abused. Click v. Click, 521 So.2d 67 (Ala.Civ.App.1988).
Moreover, when the trial court hears the evidence, as in the instant case, the judgment appealed from is presumed to be correct on appeal. This court cannot alter the judgment if it is supported by competent evidence unless the trial court’s decision is plainly and palpably wrong or unjust. Click.
This court pretermits a detailed summary of the evidence. Reciting all the facts would add little or nothing to the law represented by the vast number of cases on the same legal subjects. We do note, however, that the parties have been married since 1955 and lived together until the husband left the home in 1986. The husband is presently living with another woman and has been since 1986. Further, the 1989 income of the husband was $53,000, whereas the wife’s income was approximately $11,000.
Suffice it to say that considering the length of the marriage, as well as the income of the husband, we cannot conclude that the alimony award of $1500 per month was an abuse of discretion.
The husband’s request for an attorney’s fee for representation on appeal is denied.
*1165This case is due to be affirmed.
AFFIRMED.
RUSSELL and THIGPEN, JJ., concur.